Filed 10/17/22 Estate of Bennett CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 Estate of LUCIA REYES BENNETT,
 Deceased.

 JOSEPHINE BENNETT,                                                   D078025

           Petitioner and Respondent,

           v.                                                         (Super. Ct. No. 37-2017-
                                                                      00049047-PR-LA-CTL)
 MONICA BENNETT,

           Objector and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Robert Longstreth, Judge. Affirmed.
         Monica A. Bennett, in pro. per., for Appellant.
         Josephine Bennett, in pro. per., for Respondent.
                               INTRODUCTION
      Josephine Bennett and Monica Bennett are sisters engaged in litigation

over the estate of their deceased mother, Lucia Reyes Bennett.1 Monica, an
attorney herself, is self-represented. Wishing to take Monica’s deposition in
advance of a mandatory settlement conference, Josephine served Monica with
a notice of deposition. Monica did not respond. Josephine’s attorney reached
out to Monica one week before the noticed deposition date and, only then, did
Monica indicate that she intended to object to the notice. Monica filed a
motion to quash the notice of deposition four days later. The motion was the
first and only written notice of Monica’s objections received by Josephine or
her counsel. The trial court denied Monica’s motion and awarded sanctions
in the form of attorney fees to Josephine, based in part on Monica’s failure to
adequately meet and confer before filing the motion to quash. Monica
appeals the order awarding sanctions on several grounds, but none have
merit. We affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
      Josephine and Monica’s mother, Lucia, died in October 2016. Lucia
was survived by six adult children, including Monica and Josephine. The
majority of Lucia’s children believed she died intestate, but Monica claimed
Lucia executed two holographic wills before her death, leaving her house to
just three of the six children. Josephine filed a petition for probate in
December 2017, and Monica filed a competing petition several months later,
based on the alleged holographic wills.




1     We refer to the members of the Bennett family by their first names to
avoid confusion.

                                          2
      Josephine believed Monica had significant personal knowledge and
access to documents relevant to the litigation. Monica lived with Lucia up
until Lucia’s death, and continued to live in Lucia’s home after her death.

Josephine began requesting Monica’s deposition as early as October 2019. 2
That same month, the parties agreed a mandatory settlement conference
(MSC) would be appropriate, and there was at least a possibility that the
parties could reach a resolution. But, despite multiple requests, Monica
never provided any potential dates for a deposition.
      On January 31, 2020, Josephine served Monica with a notice of
deposition. The notice set Monica’s deposition for February 27, 2020, and
included 30 requests for the production of documents. Monica did not
respond, so Josephine’s attorney, Amanda McCarty, initiated a telephone call
with her on February 20, one week before the deposition was scheduled to
occur. According to McCarty, the call was brief and lacked substance.
Monica stated, generally, that she did not believe she needed to sit for a
deposition or produce any documents. There was “no discussion as to the
individual document requests, other than [Monica] making broad statements
that the documents could be obtained from other sources and [the notice] was
burdensome upon her.” In a follow up email, dated February 24, McCarty
asserted that Monica had not provided any justification for taking the
deposition off calendar, and reiterated, “it is imperative that we obtain your
testimony prior to the MSC set for early April.”
      Monica responded by filing a “motion to quash” the deposition notice
and request for a protective order that same day. Monica asked the court to


2    Monica was represented by counsel for a short period of time, including
October 2019. Her counsel substituted out of the case on December 20, 2019,
and Monica has been a self-represented litigant since.

                                       3
vacate the deposition notice; to limit the method of future discovery requests
to written interrogatories or demands for production, rather than oral
deposition; and, to limit the scope of the deposition “to matters which are
relevant to the pending will contest.” She also requested $5,000 in sanctions
against Josephine for noticing the deposition and opposing the motion to
quash. Although she had not previously provided written objections to the
notice to Josephine’s counsel, Monica attached detailed objections to each of
the 30 requests for production as an exhibit to her motion.
      Monica provided a short declaration in support of the motion, in which
she asserted she had telephonically met and conferred with Josephine’s
counsel on February 20, 2020, before filing the motion to quash. She stated
further: “This deposition appears designed to harass responding party.
Although there were six beneficiaries I have been informed by [Josephine’s
counsel] that I am the only party in this case who is scheduled[d] for a
deposition.” Monica did not provide a memorandum of points and authorities
or any other detailed arguments in support of the motion or, more
specifically, her request to vacate the deposition.
      McCarty asked if Monica was still willing to sit for the deposition,
subject to the document objections. Monica declined. On February 28, 2020,
Josephine filed an ex parte application to shorten time on the motion to
quash or, in the alternative, to continue the MSC. Josephine asserted it was
critical that Monica’s deposition occur before the MSC. The trial court held a
hearing on the ex parte application on March 13. Monica objected to the
court “mov[ing her] motion forward.” The trial court overruled the objection
and issued the following ruling on the ex parte application: “1. To the extent
that the motion to quash is addressed to oral testimony rather than




                                        4
producing documents it is advanced to today and denied. [¶] 2. In all other
respects the ex parte application is denied.”
      Less than a week later, the Governor issued stay-at-home orders due to
the COVID-19 pandemic. As a result, the probate court suspended all
hearings. Monica never sat for a deposition. The probate court eventually
rescheduled the hearing on Monica’s motion to quash, and Josephine filed an
opposition. Josephine asserted Monica failed to reasonably meet and confer
both before and after filing the motion, the motion did not comply with
several local rules, and Monica failed to set forth an adequate factual or legal
basis to support the motion or the request for sanctions.
      Rather, Josephine asked the trial court to impose sanctions on Monica,
in the form of reasonable attorney fees and costs, pursuant to Code of Civil

Procedure section 2023.010.3 Josephine argued sanctions were appropriate
because Monica failed to respond to an authorized method of discovery, made
evasive and unmeritorious objections without substantial justification, and
failed to adequately meet and confer before filing her motion. McCarty
provided a declaration detailing her hourly rate, the time she spent
responding to the motion, and costs she incurred to secure a court reporter for
the hearing on the motion.
      Monica filed a “reply declaration” on June 19, 2020, the day of the
hearing. She asserted the hearing had been temporarily reset for July 3, but
“moved back” to June 19 (because July 3 was a court holiday), and once again
objected to the court “advanc[ing]” the hearing. Although the trial court did
not “see much warrant” to continuing the hearing, it agreed to do so out of an


3     All further statutory references are to the Code of Civil Procedure.
Section 2023.010 sets forth a nonexclusive list of “[m]isuses of the discovery
process” subject to sanctions.

                                       5
abundance of caution. The court reset the hearing for July 10, but noted it
was inclined to include any additional expenses incurred by Josephine as a
result of the continuance in the sanctions award.
      Monica filed an “objection” to the trial court’s tentative ruling on July
6, 2020, just four days before the scheduled hearing. Monica did not provide
a declaration to support her “objection” but stated, in the objection papers,
that she “did engage in a lengthy phone call” with Josephine’s counsel on
February 20, in which counsel “declined to limit her written discovery
requests so as to comply with the requirements of Code of Civil Procedure
2016.010 et seq.” (Some capitalization omitted.) Monica asserted she did
discuss her objections to the discovery requests on the call, but Josephine’s
counsel “was not open to negotiation.” In addition, Monica asserted she had a
serious ongoing medical situation that precluded her from sitting for a
deposition, and that an award of attorney fees would place “an unreasonable
financial burden” on her. Josephine objected to the filing as procedurally
improper and asked the trial court to disregard it.
      After hearing further argument from the parties, the trial court denied
the motion to quash in its entirety and granted Josephine’s request for
sanctions. The court noted both the “reply declaration” and the “objection” to
the tentative ruling were filed late, but exercised its discretion to consider
them anyway. The court found Monica’s objections to the document requests
lacked merit, Monica failed to establish substantial justification for failing to
respond to the discovery requests or for filing the motion to quash, and
Monica failed to adequately meet and confer before filing the motion.
Accordingly, the court awarded sanctions against Monica in the amount of
$7,657.50, to compensate Josephine for the reasonable attorney fees and costs
she incurred responding to the motion.


                                        6
      Monica timely appealed.
                                  DISCUSSION
      The sole issue on appeal is whether the trial court erred in imposing
sanctions against Monica. “We review the trial court’s order [imposing
discovery sanctions] under the abuse of discretion standard and resolve all
evidentiary conflicts most favorably to the trial court’s ruling. We will
reverse only if the trial court’s order was arbitrary, capricious, or whimsical.
It is appellant’s burden to affirmatively demonstrate error and where the
evidence is in conflict, we will affirm the trial court’s findings.” (Williams v.
Russ (2008) 167 Cal.App.4th 1215, 1224; accord Ellis v. Toshiba America
Information Systems, Inc. (2013) 218 Cal.App.4th 853, 878 (Ellis) [appellant
“has the burden to demonstrate that the trial court erred, and where the
evidence is in conflict we will not disturb the trial court’s factual findings”].)
We find no abuse of discretion in this case.
      A trial court “may impose a monetary sanction ordering that one
engaging in the misuse of the discovery process . . . pay the reasonable
expenses, including attorney’s fees, incurred by anyone as a result of that
conduct.” (§ 2023.030, subd. (a).) Here, after denying Monica’s motion to
quash, the trial court found Monica made “numerous meritless arguments”
and failed to establish any reasonable justification for bringing the motion.
Failing to respond or submit to an authorized method of discovery, making an
unmeritorious objection without substantial justification, and making an
unsuccessful motion to limit discovery without substantial justification are
all misuses of the discovery process that subject a party to sanctions.
(§ 2023.010, subds. (d), (e), (h).) The trial court’s finding that Monica filed an
unmeritorious discovery motion without reasonable justification alone
supported the imposition of sanction.


                                         7
      The trial court, however, also found Monica failed to adequately meet
and confer before filing the unmeritorious motion. The failure to confer with
the opposing party “in a reasonable and good faith attempt to resolve
informally any dispute concerning discovery” prior to filing a motion is also a
misuse of the discovery process that subjects a party to sanctions.
(§ 2023.010, subd. (i); see also § 2025.420, subd. (a) [motion for protective
order must be accompanied by a meet and confer declaration].) In addition,
pursuant to section 2030.010, “[n]otwithstanding the outcome of the
particular discovery motion, the [trial] court shall impose a monetary
sanction ordering that any party or attorney who fails to confer as required
pay the reasonable expenses, including attorney’s fees, incurred by anyone as
a result of that conduct.” (§ 2023.020, italics added.) Thus, the trial court
both properly exercised its discretion to impose sanctions for Monica’s various
misuses of the discovery process, and was required to impose sanctions based
on Monica’s failure to adequately meet and confer before filing her motion.
(See Ellis, supra, 218 Cal.App.4th at p. 879 [section 2023.020 requires
sanctions against a party that fails to meet and confer].)
      Monica asserts there was not substantial evidence to support the trial
court’s finding that she failed to adequately meet and confer before filing the
motion to quash. (See Obregon v. Superior Court (1998) 67 Cal.App.4th 424,
430−431 (Obregon) [holding factual determinations underlying the imposition
of sanctions are subject to the substantial evidence standard of review but
“[a] determination of whether an attempt at informal resolution is adequate
also involves the exercise of discretion”].) We disagree. In her initial filings,
Monica relied solely on the February 20 telephone call to assert she fulfilled




                                        8
the requirement to meet and confer.4 But she provided limited details
regarding the nature and substance of the call. She simply averred, “we
discussed my objections” but “McCarty was firm in her intention to proceed
with the deposition on the scheduled date and covering the noticed Demand
for Production.”
      By contrast, McCarty, in her own declaration, described the telephone

call as “brief” and lacking in substance.5 She explained that Monica did not
discuss any individual document request. Instead, Monica stated, generally,
that she did not believe she needed to sit for a deposition or produce any
documents. McCarty also attached a copy of a confirming email she sent to
Monica on February 24, 2020. In the email, McCarty noted Monica had
“highlighted objections [she] may have about certain document requests,” and
asserted any “objection to a particular document request” could be put on the
record, but was not a reason to take the deposition off calendar. (Italics
added.) Monica responded to the email by serving McCarty with a copy of the
motion to quash, and asserting the motion automatically stayed the
deposition.
      Weighing the evidence, as it was entitled to, the trial court concluded
the single telephone call, initiated by opposing counsel, was not adequate to


4    In her briefing on appeal, Monica asserts she “did email Amanda
McCarty to inform her that she intended to file the motion and that they
needed to meet and confer.” Monica provides no citation to the record to
support her assertion, and the record itself contains no such email.

5      Monica asserts McCarty averred, in support of her request for attorney
fees, that she spent 1.5 hours meeting and conferring with Monica, but the
declaration actually states McCarty “spent at least 1.5 hours trying to meet
and confer with M[onica] about the instant motion and the issues underlying
the motion.” (Italics added.)

                                       9
fulfill the requirement of a reasonable and good faith attempt to informally
resolve the discovery dispute. (See Ellis, supra, 218 Cal.App.4th at p. 880
[“ ‘ “[A] reasonable and good faith attempt at informal resolution entails
something more than bickering with [opposing] counsel. . . . Rather, the law
requires that counsel attempt to talk the matter over, compare their views,
consult, and deliberate.” ’ ”]; Obregon, supra, 67 Cal.App.4th at pp. 430−431
[trial court’s weighing of credibility and perception of inherently factual
matters “must not be lightly disturbed”].) McCarty’s declaration, alone, is
sufficient support for the trial court’s finding.
      Relying on Obregon, Monica asserts the adequacy of a party’s attempts
to meet and confer depends on the circumstances of the individual case and,
here, contrary to the trial court’s finding, the single telephone call was
sufficient. (Obregon, supra, 67 Cal.App.4th at p. 431.) But, as Monica herself
concedes, the issue in Obregon was whether an exchange of written letters
addressing the adequacy of responses to specific discovery requests was
sufficient to fulfill the pre-filing meet and confer requirement. (Id. at
pp. 432−433.) The court noted, “[a] single letter, followed by a response which
refuses concessions, might in some instances be an adequate attempt at
informal resolution,” but ultimately concluded, under the specific
circumstances of the case, “the trial judge’s decision that a greater effort at
informal resolution should have been made [was] amply supported by [the]
record.” (Ibid.) Similarly, here, the trial court’s finding that Monica did not
make an adequate effort at informal resolution prior to filing her motion is
amply supported by the record, and we see no reason to disturb it on appeal.
      Monica’s remaining arguments are equally unavailing. Monica asserts
the trial court improperly “admonished” her for failing to appear for the
noticed deposition on February 27, 2020. But it is apparent from the record


                                        10
that the trial court did not consider Monica’s failure to appear for the
deposition in awarding sanctions against her. At the July 10 hearing, the
court explained: “I don’t understand this motion to have anything to do about
your failure to appear for a deposition. That’s not at issue. That had been
ruled on, and I had denied the protective order in that respect, and, you
know, then we moved on to deal with the document request, and, you know,
that’s what has brought us . . . here.” Thus, any statements the court
happened to make about the deposition were not relevant to its decision to
impose sanctions, the sole issue on appeal.
      Next, Monica asserts the trial court did not have jurisdiction to rule on
the ex parte request because it improperly advanced the previously set date
for her motion to quash. She argues that any “orders which are traced to the
[court’s ruling on the ex parte application], as well as the resulting sanctions,
should be reversed.” But, as we have just explained, the trial court’s decision
to impose sanctions was separate from its prior ruling on the ex parte
application. Thus, the sanctions ruling cannot be “traced” to the prior

ruling.6 Regardless, Monica has not established that the trial court erred by
advancing the motion. She cites a San Diego Superior Court, Division IV,
Probate Local Rule, rule 4.4.2, which states, “[u]nless otherwise ordered by the
court, when a hearing on a probate matter has been noticed . . . the matter
cannot be heard before the date set, either by means of a new petition, an
amended petition, or by a new notice.” (Italics added.) Here, the trial court


6     We note as well that Monica did not appeal from the trial court’s
February 28, 2020 ex parte ruling, nor could she have, as the ruling was not
independently appealable. (See Doe v. United States Swimming, Inc. (2011)
200 Cal.App.4th 1424, 1432−1433 [concluding discovery orders are not
independently appealable and limiting an appeal from an order imposing
sanctions to the propriety of the sanctions].)

                                       11
had good reason to hear the separate ex parte application in advance of the
date originally set for Monica’s motion. The deposition was critical to the
upcoming MSC. Monica had already filed her papers on the motion to quash,
and had an opportunity to respond to the ex parte application, both in writing
and at the hearing. She presents no evidence or argument establishing she
was prejudiced by the court’s ruling, and there does not appear to be any
violation of the local rule.
      Next, Monica asserts the trial court erred by failing to consider the
impact of certain emergency orders related to the COVID-19 pandemic on her
ability to comply with the notice of deposition. As we have just explained, the
imposition of sanctions was not tied to Monica’s failure to sit for the
deposition. And Monica does not demonstrate how the emergency orders
impacted her ability to respond to the requests for production. She asserts,
without evidentiary support, that the orders impaired her ability to locate or
procure documents from the actual holders of information. But she does not
explain how the orders prevented her from producing relevant documents
that were already in her own possession, or, more specifically, in Lucia’s
home, where she continued to live. Regardless, Monica filed her motion,
refusing to produce any documents, and without adequate attempts to
informally resolve the dispute, on February 24, 2020, before the emergency
orders went into effect.
      Monica similarly asserts the pandemic and her own personal medical
issues provided “substantial justification” for her non-compliance with the
discovery requests and the pre-filing meet and confer requirement. This
argument fails for the same reasons. Most notably, Monica does not explain
how either the pandemic or her own medical issues precluded her from
meeting and conferring with opposing counsel before filing her


                                       12
motion. Again, the stay-at-home orders were put into place only after Monica
filed her motion to quash. Monica included detailed objections to the
individual requests for production in the motion and provides no explanation
as to why she could not have provided those same objections to opposing
counsel for discussion before filing the motion.
      Finally, Monica asserts the amount of the sanctions award was “unjust”
and unreasonable. We disagree. The trial court’s award was based on
McCarty’s sworn declaration, in which she set forth her hourly rate, the time
she spent responding to the motion to quash, and the costs incurred in
providing a court reporter for the hearings on the motion. (See Argaman v.
Ratan (1999) 73 Cal.App.4th 1173, 1179 [monetary discovery sanction may be
based on reasonable attorney fees and expenses incurred by the opposing
party].) Monica simply asserts “[t]his claimed time was excessive,” but the
trial court, familiar with the proceedings, rejected those same arguments.
The court noted Monica herself requested $5,000 in sanctions for responding
to the deposition notice, and concluded McCarty’s claimed hours were
reasonable. Monica fails to explain why we should reach a different
conclusion on appeal.
      Still, Monica asserts, even if the fees were reasonable, the award was
“unjust” because it presents an unreasonable financial hardship to her. The
trial court considered and rejected this argument as well. Monica asserted,
in her objection to the court’s tentative ruling, “per my Court confidential
financial filings” that the requested sanctions “would place an unreasonable
financial burden on me, such that imposition of sanctions in this sum would




                                       13
be unjust per [section] 2025.450[, subdivision] (g)(2).”7 But, the trial court
explained, “Monica does not identify these filings, nor does she provide any
documentation to support this assertion.” It continued, “Monica is also a
licensed attorney, and she has made numerous meritless arguments and
failed to follow the proper procedures regarding this discovery dispute.” The
court concluded, “Monica has failed to carry her burden in showing that
sanctions would be unjust.”
       On appeal, Monica asserts she asked the trial court “to consider the
fact that she was proceeding under a fee waiver to mitigate the amount of the
sanctions which were ordered.” But we see no mention of the fee waiver in
the trial court record. (See Ochoa v. Pacific Gas & Electric Co. (1998) 61
Cal.App.4th 1480, 1488, fn. 3 [reviewing court need not address arguments
not raised in the trial court or developed on appeal].) And Monica presents
no authority to support her assertion that a party is not subject to sanctions
for misuses of the discovery processes simply because they have a fee waiver
on file.
       Monica relies primarily on cases in which the courts have waived court
issued fees, or precluded courts from requiring parties to pay private referee
fees, to facilitate indigent access to the judicial process. (See, e.g., McDonald
v. Superior Court (1994) 22 Cal.App.4th 364 [trial court abused its discretion
by delegating discovery matters to a private referee without considering
economic hardship imposed on parties as a result]; Solorzano v. Superior



7     Section 2025.450, subdivision (g)(2), provides “the court shall impose a
monetary sanction under Chapter 7 (commencing with Section 2023.010) . . .
unless the court finds that the one subject to the sanction acted with
substantial justification or that other circumstances make the imposition of
the sanction unjust.”

                                       14
Court (1993) 18 Cal.App.4th 603, 614−615 [same]; Martin v. Superior Court
(1917) 176 Cal. 289 [confirming the right to bring a civil action in forma
pauperis]; Majors v. Superior Court (1919) 181 Cal. 270, 279 [directing trial
court to waive juror fees for plaintiff proceeding in forma pauperis]; Bank of
America Nat. Trust & Savings Assn. v. Superior Court (1967) 255 Cal.App.2d
575, 577 [trial court has authority to waive security fees for in forma pauperis
plaintiff].) These cases do not address sanctions intended to compensate one
party for the expenses they were forced to incur as a result of the other
party’s misuse of the litigation process without justification, like the
sanctions issued here. (See County of Sutter v. Superior Court (1966) 244
Cal.App.2d 770, 772 [“The poor litigant’s fees are one matter, the opposite
party’s costs another. To relieve an indigent plaintiff of public exactions is
quite different than permitting him to conduct a lawsuit at the possible
expense of his adversary.”]; Solorzano, at p. 616 [noting discovery sanctions
could be used to combat discovery abuses by any party, including indigent
plaintiffs].) As the trial court noted, Monica, a licensed attorney, made the
choice to file the unmeritorious motion to quash without following the proper
procedures. Requiring her to compensate the opposing party for having to
respond does not in any way impair her access to the judicial process.
      Monica further asserts that imposing “sanctions without evaluating the
parties’ relative incomes challenges constitutional protections against
[e]xcessive fines.” Again, Monica provides no authority to support the
assertion. At most, Monica provides a single citation to People v. Dueñas
(2019) 30 Cal.App.5th 1157, which deals with a defendant’s ability to pay
criminal fines and fees. Dueñas is in no way applicable to civil sanctions.
Monica also points out that other statutes, such as Family Code section 270,
expressly require the trial court to consider the relative income of the parties


                                       15
when imposing sanctions. Had the Legislature wished to include such a
provision in the statutes governing discovery sanctions, it certainly had the
ability to do so. It did not. Regardless, Monica presented no evidence, in the
trial court or on appeal, of Josephine’s financial position relative to her own.
Thus, neither court had the ability to assess the relative incomes of the

parties, even if it were relevant.8
                                 DISPOSITION
      The order is affirmed. Josephine Bennett is awarded her costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                                            DO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DATO, J.




8      Josephine asks this court to impose additional sanctions on Monica
pursuant to section 907, which permits such additional sanctions when it
appears the appeal is “frivolous or taken solely for delay.” (§ 907.) We
decline to do so. Josephine does not develop the argument, and, while we
conclude Josephine’s arguments lack merit, we are not convinced the appeal
is frivolous or taken solely for the purpose of delay.

                                       16